     Case: 1:19-cr-00864 Document #: 39 Filed: 12/06/19 Page 1 of 1 PageID #:367

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:19−cr−00864
                                                         Honorable Thomas M. Durkin
Ashik Desai, et al.
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, December 6, 2019:


        MINUTE entry before the Honorable Jeffrey Cummings:Per defense counsel's
request, the arraignment date of 12/9/19 for defendants Rishi Shah (1) and Shradha
Agarwal (2) is stricken and reset for 12/16/2019 at 09:15 a.m. in courtroom 1350. The
arraignment date of 12/9/19 for defendant, Brad Purdy (3) remains unchanged. In the
interest of justice and without objection from defendants, time is excluded from 12/6/19 to
and including 12/16/19. (rbf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
